Title: To James Madison from William Clark, 20 October 1805 (Abstract)
From: Clark, William
To: Madison, James


          § From William Clark. 20 October 1805, Emden. “I had the pleasure to address you under date of Septr. 18Th. 1804. and have since remained without any of your favors or Commands.
          “Herewith, I have now the honor to transmit an official report of the American Vessels, which have entered the River Embs during my ⟨r⟩;esidence here. By this Document it will be perceived, that contrary to general expectation at the commencement of the present War, (& of the Blockade of the Elbe & Weser,) the Port of Embden, has not been found so convenient for the Trade carried on between the United states & Hamburg & Bremen, as Tonningen & the Ports on the Jahde. In the course of the present year, but few of our Vessels have unloaded at this place. These were all destined for Holland, & came here only, in consequence of the Regulations of the Dutch East India Company, which prohibit the Importation of Teas into the Ports of Holland, in foreign Vessels, unless they are from china direct; & without having broken bulk.
          “Thus, from the little prospect of any important lasting commercial Intercourse between the United States & the Port of Embden, I am discourage⟨d⟩; from forming a permanent Establishment here; This place, presenting scarcely any opening to me, either for the American Trade, or of being officially usefull to my country.”
        